Citation Nr: 0732952	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Cleveland RO.  In July 2006, a hearing 
was held before a Decision Review Officer (DRO).  In July 
2007, a Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are of record.  It was agreed at 
the July 2007 hearing that the record would be held open in 
abeyance for 60-days to allow the veteran to submit 
additional evidence.  No additional evidence has been 
received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At July 2007 Travel Board hearing it was indicated that 
recent pertinent VA treatment records were outstanding.  A 
review of the record revealed that a June 2006 record is the 
most recent medical record in the claims file.  As VA medical 
records are constructively of record, they must be obtained.

At the Travel Board hearing, the veteran also indicated that 
he would secure a nexus opinion linking his seizure disorder 
to service.  Such opinion was not received during the 
abeyance period.  Since the matter is being remanded, the 
veteran will have further opportunity to submit such 
evidence, and should be so advised.   

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file complete copies of 
records of any treatment the veteran 
received for a seizure disorder at the 
Cleveland VA Medical Center since June 
2006.  The RO should also afford the 
veteran the opportunity to submit any 
additional evidence he may have 
supporting his claim.  The RO should 
arrange for any further development 
suggested by the response to the request 
above (such as a VA examination).

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

